DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-12, 14-21
Claims amended: n/a
Claims cancelled: 13
New claims: n/a

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or a Generic Placeholder (A Term That Is Simply a Substitute for "Means") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) or a Generic Placeholder (A Term That Is Simply a Substitute for "Means") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim limitations of claim(s) 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use one of the non-structural generic placeholders "…module configured to… " coupled with functional language “acquire…, play…” without reciting specific structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant is urged to point out specifically the structures used to perform the above claimed actions within applicant’s disclosure regarding claim(s) 1. 
Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 21 drawn to computer-readable storage medium. In the specification (PGPUB Par. 112 defines the claimed computer-readable storage medium  as “…in the present disclosure, the computer-readable signal medium may include a data signal propagated in a baseband or as a part of a carrier, which carries computer-readable program codes. Such propagated data signal may be in various forms, including but not limited to an electromagnetic signal, an optical signal, or any suitable combination thereof. The computer-readable signal medium may be any computer-readable medium other than the computer-readable storage medium, and may transmit, propagate, or transfer programs used by or used with an instruction execution system, apparatus or device. The program codes contained in the computer-readable medium may be transmitted via any appropriate medium, including but not limited to electric cable, optical cable, Radio Frequency (RF), or any suitable combination thereof”. as well as non-statutory subject matter such as “signal medium”  (this is considered to be equivalent to a signal).

A “signal” embodying functional descriptive material is neither a process or a product (i.e. a tangible “thing”) and therefore does not fall within one of the four statutory classes of §101. Rather, “signal” is a form of energy, in the absence of any physical structure or tangible material.

Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory.

	The examiner suggest adding the term “non-transitory” to distinguish between statutory and non-statutory subject matter. 
Further action is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11-12, 14-17, 21, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US PAT 10135887) to (Esser).
Regarding claim(s) 1, 11-12, 21, Esser teach method for playing multimedia data, comprising,
acquiring, in response to a first trigger operation for first multimedia data currently being played as received via a first interface of a first platform, second multimedia data corresponding to the first multimedia data, and playing the second multimedia data on the first platform. ( Fig. 2, 3, 4, C. 6-7, L. 32-33, C. 7-9, L. 57-41, playing content in the main screen and when there is annotation within a segment of content, display the annotation along with the main content, the location within the content with annotations reads on (trigger)).

Regarding claim(s) 2, 14, Esser teach the method, the electronic device, the first trigger operation.
Esser further teach at least one of, a predetermined gesture, a trigger operation for a predetermined area or a predetermined function option on the first interface, and a predetermined voice command. ( Fig. 2, 3, 4, C. 6-7, L. 32-33, C. 7-9, L. 57-41, playing content in the main screen and when there is annotation within a segment of content, display the annotation along with the main content via notification, the location within the content with annotations reads on (trigger))

Regarding claim(s) 3, 15, Esser teach the method, the electronic device, the first trigger operation, said acquiring the second multimedia data corresponding to the first multimedia data.
Esser further teach transmitting a second multimedia data acquisition request in response to the first trigger operation, the request including a first multimedia data identifier; and receiving the second multimedia data returned from a server in response to the second multimedia data acquisition request, wherein the second multimedia data is determined by determining related information of the second multimedia data corresponding to the first multimedia data identifier based on the first multimedia data identifier and a pre-established association between the first multimedia data identifier and the related information of the second multimedia data, and determining the second multimedia data based on the determined related information of the second multimedia data. ( Fig. 1, 2, 3, 4, C5-6, L. 39-3, C. 6-7, L. 32-33, C. 7-9, L. 57-41, playing content in the main screen and when there is annotation within a segment of content, display the annotation along with the main content via notification, the location within the content with annotations reads on (trigger), transmit annotations related to content segment after request responding to notification of annotated contents, 108B, 122A, 122B reads on (server))

Regarding claim(s) 4, 16, Esser teach the method, the electronic device, the first trigger operation, said playing the second multimedia data on the first platform, 
Esser further teach playing the second multimedia data via a second interface of the first platform, the second interface displaying information on a source from which the second multimedia data is acquired. ( Fig. 1, 2, 3, 4, C5-6, L. 39-3, C. 6-7, L. 32-33, C. 7, L. 33-56, C. 7-9, L. 57-41, specifically fig. 3 where the annotated content is displayed on the tablet)

Regarding claim(s) 5, 17, Esser teach the method, the electronic device, the first trigger operation, said playing the second multimedia data on the first platform, the second interface,  
Esser further teach performing, when the second interface receives a second trigger operation for the second multimedia data, a corresponding process according to the second trigger operation, and storing identification information of the second multimedia data, wherein said performing the corresponding process according to the second trigger operation comprises, when the source from which the second multimedia data is acquired is a second platform other than the first platform: jumping to the second platform to perform the corresponding process according to the second trigger operation via the second platform. ( Fig. 1, 2, 3, 4, C5-6, L. 39-3, C. 6-7, L. 32-33, C. 7, L. 33-56, C. 7-9, L. 57-41, one embodiment of sending user 202 notification(s) of list of content from an inbox system (i.e. email, text, message, pop-up message) regarding where the annotations are (second trigger), upon selection by user 202 skip to the specific annotation on separate platform)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pat 10135887) to (Esser) in view of  to (US PGPUB 20220078512) to (Yuan).
Regarding claim(s) 6, 18, Esser teach the method, the electronic device, the first trigger operation, playing the second multimedia, the second interface,  
Esser fail to specifically teach adjusting, in response to a screen lock instruction for interface, the interface to a locked screen state, and playing multimedia data in background; and displaying a play control area for multimedia data on a third interface in the locked screen state.
Yuan teach adjusting, in response to a screen lock instruction for interface, the interface to a locked screen state, and playing multimedia data in background; and displaying a play control area for multimedia data on a third interface in the locked screen state. (Fig. 2, 4, P. 84-86)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Esser by adjusting, in response to a screen lock instruction for interface, the interface to a locked screen state, and playing multimedia data in background; and displaying a play control area for multimedia data on a third interface in the locked screen state as taught by Yuan in order to improve the playback efficiency of the video, while providing a good user experience.

Claim(s) 7, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pat 10135887) to (Esser) in view of  to (US PGPUB 20180027274) to (Wu).
Regarding claim(s) 7, 19, Esser teach the method, the electronic device, the first trigger operation, playing the second multimedia, the second interface,  
Esser fail to specifically teach interface is an H5 page.
Wu teach interface is an H5 page. (Fig. 15-16, P. 150-151, 153, 148)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Esser by interface is an H5 page as taught by Wu in order to present information in a more diversified and interactive manner.

Claim(s) 8, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pat 10135887) to (Esser) in view of  to (US PGPUB 20180027274) to (Wu) in view of  to (US PGPUB 20180268870) to (Chen).
Regarding claim(s) 8, 20, Esser in view of Wu teach the method, the electronic device, the first trigger operation,  playing the second multimedia data on the first platform,  the H5 page.
Esser in view of Wu fail to specifically teach a play control button and a progress bar, transmitting, in response to monitoring that play control button is triggered, a multimedia playing event via H5 page, multimedia playing event comprising identification information of multimedia data;  intercepting identification information of multimedia data, and acquiring multimedia data corresponding to identification information; and playing multimedia data.
Chen teach play control button and a progress bar, transmitting, in response to monitoring that play control button is triggered, a multimedia playing event via H5 page, multimedia playing event comprising identification information of multimedia data;  intercepting identification information of multimedia data, and acquiring multimedia data corresponding to identification information; and playing multimedia data. (P. 124, 163, P. 43, 85 P. 85, 90-95, 165, 252)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Esser in view of Wu by play control button and a progress bar, transmitting, in response to monitoring that play control button is triggered, a multimedia playing event via H5 page, multimedia playing event comprising identification information of multimedia data;  intercepting identification information of multimedia data, and acquiring multimedia data corresponding to identification information; and playing multimedia data as taught by Chen in order to allow a user to save and record at their convenience.




Allowable Subject Matter
Claim(s) 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and other informalities are overcome.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421